                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:18-CV-00440-MOC-DSC

WESLEY E. DAYS and                     )
PASHEENA DAYS,                         )
                                       )
                   Plaintiffs,         )
                                       )
             vs.                       )
                                       )
BAYVIEW LOAN SERVICING, LLC,           )
BANK NATIONAL ASSOCIATION, as          )
trustee, BAYVIEW OPPORTUNITY           )
FUND III A, U.S. BANK NATIONAL         )
ASSOCIATION, as trustee, BAYVIEW       )
OPPORTUNITY FUND IIIa GRANTOR          )                              ORDER
TRUST 2015-1 BENEFICIAL INTEREST )
CERTIFICATES, SERIES 2015-1, U.S.      )
BANK NATIONAL ASSOCIATION, as          )
trustee, BAYVIEW OPPORTUNITY           )
MASTER FUND IIIa REMIC TRUST           )
2017-RN3, SN LOAN SERVICING            )
CORPORATION; NS163 LLC; LINEAR         )
MORTGAGE, LLC and MADISON              )
MANAGEMENT SERVICES, LLC,              )
                                       )
                   Defendants.         )
_______________________________________)

       THIS MATTER is before the Court on Motions to Dismiss Plaintiffs’ Second Amended

Complaint for Failure to State a Claim, brought under Federal Rule of Civil Procedure 12(b)(6),

and filed by the Bayview Defendants (Doc. No. 47) and the SN Defendants (Doc. No. 50). In

support, Defendants extensively rely on supporting documents outside the complaint. (See, e.g.,

Doc. No. 48 at 11 (arguing “Plaintiffs did not continue to make loan payments” and “refused to

execute any of the written loan modifications”); Doc. No. 51 at 3 (asserting “[t]he SN Defendants

timely responded to [Plaintiffs’] complaints and offered the[m] a Loan modification, which the

Plaintiffs refused”)). But on Rule 12(b)(6) dismissal motions, the Court generally considers only
the allegations on “the face of the complaint.” Waugh Chapel S., LLC v. United Food &

Commercial Workers Union Local 27, 728 F.3d 354, 360 (4th Cir. 2013). In accordance with its

obligation to liberally construe pro se complaints, the Court now enters the following Order.

       IT IS, THEREFORE, ORDERED that the Motions to Dismiss Plaintiffs’ Second

Amended Complaint for Failure to State a Claim, filed by the Bayview Defendants (Doc. No. 47)

and the SN Defendants (Doc. No. 50), are denied pending further development of the record, and

the Court will issue a ruling after discovery and the parties’ filing of summary judgment motions.

                                          Signed: January 30, 2020




                                                2
